Title: To Benjamin Franklin from John Adams, 3 January 1782
From: Adams, John
To: Franklin, Benjamin


Sir,
Amsterdam Jany 3d. 1782
Yesterday were presented to me two other Bills of Exchange on Mr. Laurens drawn 6th. July 1780, Numbers 40 & 41 for 550 Guilders each, which I wait your Excellency’s orders to accept. I have never been informed of the exact amount of the Bills drawn on Mr. Laurens on that day; but there are by the Numbers which have appeared probably many not yet arrived.

I have the honor to make your Excellency the Compliments of the Season, and to wish that the Year coming may be as prosperous as the past, and as much more so as You please.
The States will not probably accept the Mediation of Russia, but upon a preliminary that the Treaty of maritime Neutrality be the Basis of it, and other Conditions which will render the Negotiation quite safe.
I have the honor to be, Your Excellencys most obedient humble servant
J. Adams
His Excellency Benjamin Franklin Esqr
 
Notation: Adams Jany. 3. 1782.
